DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-7, and 9-10 are allowed.

As per claim 1, the prior art Karthikeyan (US 2014/0301608) discloses a method for harvesting computable molecular data from a storage document and converting into recognizable data (see Abstract and paragraphs 0012, 0014, 0137, and 0138: extracting chemical data from a document and generating output files, i.e. recognizable data as best understood by the applicant’s disclosure) comprises
- recognizing molecular data contained in said storage document by an analyzer (see Abstract and paragraphs 0012 and 0094: recognizes molecular structures from files and images);
- computing two-dimensional coordinates of said molecular data using a pattern recognition by said analyzer (see Abstract and paragraphs 0053-0054, 0076 and 0094); 
- encoding molecular coordinates by a pattern sequence by said analyzer (see Fig. 7); 
- generating cartesian coordinates bond matrix data from said encoded data by said analyzer (see Fig. 7); and 
- ensuring reusability of the data by said analyzer (see Abstract and paragraph 0027, 0029, and 0137).

	

Miyano (US 2003/0002067) discloses a method of obtaining document data wherein the storage document is non-editable, feeding a non-editable storage document by a feeder, and receiving said non-editable storage document by a receiver (see paragraph 0061: receives a printed document, as best understood by the applicant’s specification the printed document meets the limitation of the claimed non-editable storage document, uses a feeder to feed and advance the printed document, document is scanned by scanner, i.e. received by a receiver). 

Smith (US 20110276589) discloses recognizing and separating molecular and non-molecular data contained in said storage document by an analyzer (see Abstract and paragraph 0035: identifying and separating chemical structures, other data is discarded, i.e. separated); and 
wherein said method enables large scale conversion of molecular information from supplementary data available in the non-readable document, avoids computational duplication (see paragraph 0039: redundancy is eliminated, i.e. meets the limitation of the above limitation as it equated to functional language as it avoids computational duplication).

Sadowski (From Atoms and Bonds to Three-Dimensional Atomic Coordinates: Automatic Model Builders) discloses wherein the coordinates are three-dimensional coordinates (see page 2567 Introduction and page 2568 Coordinate System); and 
verifying the cartesian coordinates, bond matrix data for accuracy by said analyzer with a stored standardized data into a library (see page 2575 last 2 paragraphs and 2580 3rd paragraph: discusses comparing accuracy of the CONCORD algorithm to database of x-ray structures to evaluate its accuracy).  

However, the prior art discloses the combination of claim elements discussed above in combination with wherein said pattern sequence for encoding coordinates comprises of 2 characters, followed by a space, an addition or subtraction symbol, a number, decimal and eight digits succeeding the decimal.

Independent claim 6 is allowable for the same reasonings as provided for independent claim 1. 

Dependent claims 2, 4, 5, 7, 9, and 10 are allowable due to their dependency upon allowable independent claims 1 or 6. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865